Citation Nr: 0903532	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include whether new and 
material evidence has been received to reopen a previously 
denied claim.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran.





ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
February 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in November 2008.  

During the Board hearing, the veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

The Board notes that in her March 2005 petition to reopen, 
the veteran also appeared to submit a claim of clear and 
unmistakable error (CUE) in regard to a May 1989 RO rating 
decision denying service connection for a claimed innocently 
acquired psychiatric disorder.  

The claim for CUE was denied in a previous, unappealed RO 
rating decision, so this matter is referred to RO for 
appropriate action.  

The now reopened claim of service connection for innocently 
acquired psychiatric disorder is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The RO denied the veteran's original claim of service 
connection for an innocently acquired psychiatric disorder in 
a rating decision in September 2003; the veteran did not file 
a timely Substantive Appeal.  

3.  The evidence received since the September 2003 rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2003 RO rating decision denying the 
veteran's petition to reopen her claim of service connection 
for claimed innocently acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.302, 20.1103 (2008).  

2.  Since evidence received since September 2003 is new and 
material, the claim of service connection for a claimed 
innocently acquired psychiatric disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  


II.  Analysis

Previously, the RO denied the veteran's petition to reopen in 
a September 2003 rating decision, based on the RO's 
determination that the veteran's innocently acquired 
psychiatric disorder preexisted service and had not been 
permanently aggravated therein.  The veteran filed a Notice 
of Disagreement (NOD) in June 2004.  The RO issued a 
Statement of the Case (SOC) in December 2004, but the veteran 
did not file a Substantive Appeal.  

Since the veteran did not appeal the September 2003 rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen her present 
claim of service connection in March 2005.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d at 
1363.  

The evidence associated with the claims file since the 
September 2003 rating decision includes the veteran's 
testimony at a November 2008 Board hearing.  

The Board finds that this evidence is "new" because it was 
not before the adjudicator in September 2003.  The Board also 
finds that the new evidence is "material" because it directly 
addresses the reason the claim was denied on the last 
adjudication on the merits in May 1989.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claim for service connection 
for claimed innocently acquired psychiatric disorder.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  


REMAND

The Board's action above reopened the veteran's claim of 
service connection for a claimed innocently acquired 
psychiatric disorder.  The Board finds that remand for a VA 
examination is necessary.  

The record on appeal includes the veteran's service treatment 
record (STR).  Her June 1985 entrance examination noted the 
veteran's psychiatric health as "normal."  On an 
accompanying self-report of medical history, the veteran 
denied a history of attempted suicide, frequent trouble 
sleeping, and depression or excessive worry.  

The STR also shows that the veteran was hospitalized after 
overdosing on sleeping pills in February 1988 and again in 
March 1988.  Various medical treatment reports from that time 
note that the veteran described feeling depressed since 
childhood.  

For instance, a late February 1988 hospital report shows that 
the veteran described having "bad depression" since age 11, 
including a suicide attempt at age 15.  She reported having 
had family counseling, but no prior hospitalizations or 
psychiatric treatment.  She was diagnosed with unipolar 
depression; an addendum noted chronic unipolar endogenous 
depression.  

On discharge, the diagnoses were those of major affective 
disorder, depression and dysthymic disorder.  It was again 
noted that, by her own history, the veteran's depressive 
symptoms relate back to age ten or twelve, including one 
previous suicide attempt.  

However, the STR also shows that the veteran complained of 
work-related stress.  In a May 1987 treatment report, which 
was prior to her February 1988 hospitalization, the veteran 
is shown to have complained of increased stress at work.  A 
February 1988 progress note shows that the veteran reported 
some interpersonal conflict at her job.  

In a March 1988 clinic note, it was documented that the 
veteran had had trouble dealing with her boss since entering 
service, but was able to cope until the beginning of that 
year.  

A September 1988 consultation note shows that the veteran 
reported having depression starting upon arrival at her new 
unit.  She described her supervisor as "harsh."  (She also 
referred to the childhood episodes noted above.)

Finally, STR includes the veteran's December 1988 discharge 
examination report.  In an attached detailed narrative 
summary, the veteran's working conditions were described as 
related to her current depressive disorder.  Several factors 
were noted, including repeated sexually charged comments and 
advances by her immediate supervisor, and periods of 
isolation and lack of sunlight.  The date of onset for the 
present illness was reported as February 1988.  

During her November 2008 Board hearing, the veteran testified 
that she did not currently need to see a psychologist or 
psychiatrist since she only felt a "little bit" depressed.  

In light of this evidence, a VA examination is necessary to 
determine nature of the present disorder and whether the 
disorder existed prior to service and if so, whether any 
increase in severity during service was due to the natural 
progress of the disorder.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA psychiatric examination by a physician at an appropriate 
VA medical facility to determine the nature and likely 
etiology of the claimed innocently acquired psychiatric 
disorder.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the veteran 
and death of an immediate family member.  Id.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to her present 
claim.  

The RO's notice letter to the veteran should explain that she 
has a full one-year period to respond.  The RO should also 
request that the veteran furnish all evidence in her 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to send the veteran and her 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
remanded claim.  The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the veteran and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

Whether or not the veteran responds, the 
RO should obtain all VA treatment records 
not already associated with the claims 
file.

3.  After all records and responses 
received have been associated with the 
claims file or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination to determine the nature 
and likely etiology of the claimed 
innocently acquired psychiatric disorder.  

The entire claims file must be made 
available to the psychiatrist designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's entire 
documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination results, the 
physician is requested to offer an opinion 
on the following:  

(a). Does the veteran have an innocently 
acquired psychiatric disorder?  If so, 
state the diagnosis or diagnoses.

(b). If the examiner finds that the 
veteran has an innocently acquired 
psychiatric disorder, what is the 
likelihood that it existed prior to the 
veteran's period of active duty from 
October 1985 to February 1989?  

(c) If an innocently acquired psychiatric 
disorder preexisted the veteran's active 
duty, did that disorder undergo a 
permanent increase in severity during such 
period of active duty?  The examiner is 
asked to specify whether the sustained 
symptoms were temporary or intermittent 
resulting from service or whether there 
was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.  

(d). If an innocently acquired psychiatric 
disorder increased in severity during 
service, was that increase due to the 
natural progression of the disease?  

(f). If the examiner finds that an 
innocently acquired psychiatric disorder 
did not exist prior to the veteran's 
period of active duty from October 1985 to 
February 1989, what is the likelihood that 
the disorder have its onset during her 
period of active service.  

The examiner should provide a clinical 
rationale for his or her opinion(s), and 
should identify and discuss the medical 
evidence, including all pertinent private 
and VA records, and lay evidence of record 
on which the opinion(s) is based.  If the 
examiner cannot provide such an opinion 
without resorting to speculation he or she 
should so indicate.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the present claim of 
service connection in light of all 
pertinent evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and her 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


